DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 11/17/21, all requested changes to the claims have been entered.  Claims 1-5 and 7-10 were previously and are currently pending.  The amendments have resolved the pending claim objections and 112(b) rejections.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 8, and similarly independent claim 1, none of the prior art teach or fairly suggests the limitations of “building a pixel-wise feature representation map in the matching area”, “establishing a fast similarity metric for control point (CP) detection by using the 3-Dimensional (3D) Fast Fourier Transform (FFT) based on the pixel-wise feature representation map, converting the pixel-wise feature representation map into a frequency domain by using the 3D FFT, performing correlation operation to obtain a similarity map, and taking the position of the maximum of the similarity map as the image matching position” and “obtaining a sub-pixel location for the CP by fitting a local extremum of the similarity map”, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON W CARTER/Primary Examiner, Art Unit 2665